

 
 
San Enrique
 
MINERAL PROPERTY ACQUISITION AGREEMENT
 
 
 
 
 
Among:
 
 
GARESTE LIMITADA
 
And:
 
 
PACIFIC COPPER CHILE LIMITADA
 
 
 
 
 
 
 
 
 
 
Pacific Copper Chile Limitada
3040 North Campbell Ave., Suite 110 Tucson, Arizona USA 85719
 __________
 

-- San Enrique Mineral Property Acquisition Agreement --
-- Pacific Copper Chile Limitada --
 
 
 

--------------------------------------------------------------------------------

 

MINERAL PROPERTY ACQUISITION AGREEMENT
 
 
 
THIS MINERAL PROPERTY ACQUISITION AGREEMENT is made and dated for reference
effective as of the 11th day of June, 2009 (the “Effective Date”).
 
 
AMONG EACH OF:
 
GARESTE LIMITADA, a Chilean limited partnership having an address for delivery
and notice located at 280 Van Buren, Copiapo, Chile
 
(“Gareste” or the “Vendor”);
PARTY OF THE FIRST PART
 
 
AND:
 
PACIFIC COPPER CHILE LIMITADA, a limited liability company organized under the
laws of Chile, and having an address for notice and delivery located at 3040
North Campbell Ave., Suite 110, Tucson, Arizona USA 85719
 
(“Pacific Chile” or the “Purchaser”);
PARTY OF THE SECOND PART
 
(Gareste and the Purchaser being hereinafter singularly also referred to as a
“Party” and collectively referred to as the “Parties” as the context so
requires).
 
 
WHEREAS:
 
 
A. 
Gareste, either directly or indirectly or through its wholly-owned and
controlled holding companies, affiliates, associates or nominees, as the case
may be, are the legal, beneficial and registered owners of certain mineral
property interests which are located in each of the following jurisdictions
(collectively, the “Property”):

 
 
(a)
the San Enrique property (“San Enrique”) located in Atacama Region III Chile,
and comprising approximately 100 hectares;

 
      and which mineral property interests comprising the Property are more
particularly described in Schedule “A” which is attached hereto and which forms
a material part hereof;
 
B. 
The Purchaser is a subsidiary of Pacific Copper Corp. (“Pacific Copper”) a
reporting company incorporated under the laws of the State of Delaware, U.S.A.,
which is in the business of seeking, acquiring and developing mineral resource
property interests of merit and has its common shares listed for trading on the
NASD over-the-counter Bulletin Board;

 
C. 
As a consequence of various recent discussions and negotiations as between the
Parties hereto, Gareste has agreed to sell to the Purchaser, and Pacific Chile
has agreed to acquire an undivided 100% legal, beneficial and registrable
interest in and to each of the mineral property interests comprising the
Property; and

 
D. 
The Parties hereto have agreed to enter into this Mineral Property Acquisition
Agreement (the “Agreement”) which formalizes and replaces, in its entirety, such
recent discussions and negotiations, and which clarifies their respective duties
and obligations in connection with the acquisition by Pacific Chile of an
undivided 100% legal, beneficial and registrable interest in and to the mineral
property interests comprising the Property as a consequence thereof;

 
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that, in consideration of the mutual
covenants and provisos herein contained, THE PARTIES HERETO AGREE AS FOLLOWS:
 
 
 

--------------------------------------------------------------------------------

Article 1
 
DEFINITIONS, SCHEDULES AND INTERPRETATION
1.1 
Definitions.   For the purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, the following words and
phrases shall have the following meanings:

 
 
(a)
“Agreement” means this Mineral Property Acquisition Agreement as entered into
between the Parties hereto, together with any amendments thereto and any
Schedules as attached thereto;

 
 
(b)
“Closing” has the meaning ascribed to it in section “6.1” hereinbelow and
includes, without limitation, the closing of each of the transactions
contemplated hereby which shall occur after the conditions precedent set out in
Article “5” hereinbelow have been satisfied in their entirety;

 
 
(c)
“Closing Date” has the meaning ascribed to it in section “6.1” hereinbelow;

 
 
(d)
“Confidential Information” has the meaning ascribed to it in section “12.1”
hereinbelow;

 
 
(e)
“Defaulting Party” and “Non-Defaulting Party” have the meanings ascribed to them
in section “15.1” hereinbelow;

 
 
(f)
“Effective Date” has the meaning ascribed to in on the front page of this
Agreement;

 
 
(g)
“Indemnified Parties” and “Indemnified Party” have the meanings ascribed to them
in section “16.1” hereinbelow;

 
 
(h)
“mortgage” has the meaning ascribed to it in section “8.1” hereinbelow;

 
 
(i)
“Party” or “Parties” means Gareste and/or the Purchaser hereto, together with
their respective successors and permitted assigns as the context so requires;

 
 
(j)
“person” or “persons” means an individual, corporation, partnership, party,
trust, fund, association and any other organized group of persons and the
personal or other legal representative of a person to whom the context can apply
according to law;

 
 
(k)
“Property” has the meaning ascribed to it in recital “A.” hereinabove; and which
mineral property interests comprising the Property are particularly described in
Schedule “A” which is attached hereto together with any other claim or interests
of the Parties hereto which are incorporated into the Property by the terms of
this Agreement;

 
 
(l)
“Property Documentation” means any and all technical records and other factual
engineering data and information relating to the mineral property interests
comprising the Property and including, without limitation, all plans, maps,
agreements and records which are in the possession or control of any Party
hereto;

 
 
(m)
“Property Rights” means all mineral licenses and all prioritized and protocoled
applications for exploration licenses, permits, easements, rights-of-way,
certificates, exclusive prospecting orders and other approvals obtained by
either of the Parties either before or after the Effective Date of this
Agreement and necessary for the exploration and development of any of the
mineral property interests comprising the Property;

 
 
(n)
“Purchaser” means Pacific Copper Chile Limitada, a limited liability company
organized pursuant to the laws of Chile, or any successor company, however
formed, whether as a result of merger, amalgamation or other action;

 
 
(o)
“Regulatory Approval” means the acceptance for filing of the transactions
contemplated by this Agreement by the Regulatory Authorities;

 
 
(p)
“Regulatory Authorities” means such regulatory bodies and agencies who have
jurisdiction over the affairs of any of the Parties hereto and including,
without limitation, all Regulatory Authorities from whom any such authorization,
approval or other action is required to be obtained or to be made in connection
with the transactions contemplated by this Agreement;

 
 
(q)
“Securities Act” means the United States Securities Act of 1933, as amended,
together with any Rules and Regulations promulgated thereunder;

 
 
(r)
“Subsidiary” means any company or companies of which more than 50% of the
outstanding shares carrying votes at all times (provided that the ownership of
such shares confers the right at all times to elect at least a majority of the
board of directors of such company or companies) are for the time being owned by
or held for a company and/or any other company in like relation to the company,
and includes any company in like relation to the subsidiary;

--------------------------------------------------------------------------------

 
 
(s)
“Vendor” means Gareste Limitada, a Chilean limited partnership.

 
1.2 
Schedule. For the purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, the following shall represent
the Schedule which is attached to this Agreement and which forms a material part
hereof:

 
   Schedule                                                                Description
 
Schedule
“A”                                                                           Property
 
1.3 
Interpretation. For the purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires:

 
 
(a)
the words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole and not to any particular Article, section or
other subdivision of this Agreement;

 
 
(b)
the headings are for convenience only and do not form a part of this Agreement
nor are they intended to interpret, define or limit the scope or extent of this
or any provision of this Agreement;

 
 
(c)
any reference to an entity shall include and shall be deemed to be a reference
to any entity that is a permitted successor to such entity; and

 
 
(d)
words in the singular include the plural and words in the masculine gender
include the feminine and neuter genders, and vice versa.

 
Article 2
 
PURCHASE AND SALE OF ASSETS
 
2.1 
 Assets to be Purchased.  Subject to the terms and conditions hereof, on the
Closing Date and as of the Effective Date, Gareste shall sell the Property to
Purchaser. Schedule A contains a true and complete listing of all of the
concessions which comprise the Property, and which shall include all mines and
workings, improvements, mineral reserves and resources, mineral concessions,
fee, deeded and leasehold lands and resources, roads and easements, data, logs,
plans, maps, intellectual property, fixed and movable equipment, permits (to the
extent assignable) and contracts, and all other real and personal property owned
by Gareste at, on or related to the Property.

 
2.2 
Purchase Price. The purchase price for the Property (“Purchase Price”) shall
consist of the following items:

 
a) For San Enrique, (i) Pacific Copper, to fulfill Purchaser’s obligations to
pay consideration hereunder, shall issue to Vendor seven  (7) million
fully-paid, non-assessable shares of common stock of Pacific Copper (“Shares”)
to be delivered at Closing; and (ii) Purchaser shall grant a 2% Net Smelter
Return royalty (the “San Enrique Royalty”), delivered at Closing, capped at US$6
million, one half  (1/2) of which can be repurchased by Pacific Copper or
Purchaser at any time prior to commencement of commercial production thereon
upon the payment to Gareste of $2 million.
 
2.3 
Closing.  Subject to the closing conditions contained herein, the Closing shall
take place at 2:00 pm (Chilean Standard Time) on the Closing Date at the offices
of Gareste located at 280 Van Buren, Copiapo, Chile, or at such other time and
place as the Parties may agree in writing.

 
a)
At Closing, subject to performance by Purchaser, or waiver by Gareste (as
applicable) of all conditions to Gareste’s obligations in section 5.3, Gareste
shall execute and deliver or cause to be delivered the documents identified in
section 6.3.

 
b)
At Closing, subject to performance by Gareste, or waiver by Purchaser (as
applicable) of all conditions to Purchaser’s obligations in Section 5.5,
Purchaser shall execute and deliver or cause to be delivered the documents
identified in Section 6.4.

 

--------------------------------------------------------------------------------


2.4 
Resale restrictions and legending of Share certificates.   Gareste hereby
acknowledges and agrees that Purchaser makes no representations as to any resale
or other restriction affecting the Shares and that it is presently contemplated
that the Shares will be transferred to Gareste in reliance upon the registration
and prospectus exemptions contained in certain sections of the United States
Securities Act of 1933 (the “Securities Act”) which will impose a trading
restriction in the United States on the Shares for a period of at least 6 months
from the Closing Date (or one year if Gareste is considered an affiliates of
Pacific Copper).  In addition, Gareste hereby also acknowledges and agrees that
the obligation to transfer the Shares pursuant to section 2.2 above will be
subject to the Purchaser being satisfied that an exemption from applicable
registration and prospectus requirements is available under the Securities Act
and all applicable securities laws in respect of each of the Shares.

 
      Gareste hereby also acknowledges and understands that the Shares which
Gareste is acquiring have not been registered under the Securities Act or any
state securities laws, and, furthermore, that the Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available.  Gareste also acknowledges and
understands that the certificates representing the Shares will be stamped with
the following legend (or substantially equivalent language) restricting transfer
in the following manner if such restriction is required by the Regulatory
Authorities:
 
“The transfer of the securities represented by this certificate is prohibited
except in accordance with the provisions of Regulation S promulgated under the
United States Securities Act of 1933, as amended (the “Act”), pursuant to
registration under the Act or pursuant to an available exemption from
registration.  In addition, hedging transactions involving such securities may
not be conducted unless in compliance with the Act.”
or
“The securities represented by this certificate have not been registered under
the United States Securities Act of 1933, as amended, or the laws of any state,
and have been issued pursuant to an exemption from registration pertaining to
such securities and pursuant to a representation by the security holder named
hereon that said securities have been acquired for purposes of investment and
not for purposes of distribution.  These securities may not be offered, sold,
transferred, pledged or hypothecated in the absence of registration, or the
availability of an exemption from such registration.  The stock transfer agent
has been ordered to effectuate transfers only in accordance with the above
instructions.”;
 
and Gareste hereby consents to the Purchaser making a notation on its records or
giving instructions to any transfer agent of the Purchaser in order to implement
the restrictions on transfer set forth and described hereinabove.
 
Gareste also acknowledges and understands that:
 
 
(a)
the Shares are restricted securities within the meaning of “Rule 144”
promulgated under the Securities Act;

 
 
(b)
the exemption from registration under Rule 144 will not be available in any
event for at least six months from the date of transfer of Shares to Gareste,
and even then will not be available unless (i) a public trading market then
exists for the common stock of the Purchaser, (ii) adequate information
concerning the Purchaser is then available to the public and (iii) other terms
and conditions of Rule 144 are complied with; and

 
 
(c)
any sale of the Shares may be made by Gareste only in limited amounts in
accordance with such terms and conditions.

 
2.5 
Standstill provisions.   In consideration of the Purchaser’s agreement to
purchase the Property and to enter into the terms and conditions of this
Agreement, Gareste hereby undertakes that it will not until the earlier of the
Closing Date or the termination of this Agreement approach or consider any other
potential purchasers, or make, invite, entertain or accept any offer or proposal
for the proposed sale of any mineral property interests comprising the Property
or, for that matter, disclose any of the terms of this Agreement, without the
Purchaser’s prior written consent.  In this regard Gareste hereby acknowledges
that the foregoing restrictions are important to the business of the Purchaser
and that a breach by Gareste of any of the covenants herein contained would
result in irreparable harm and significant damage to the Purchaser that would
not be adequately compensated for by monetary award.  Accordingly, Gareste
hereby agrees that, in the event of any such breach, in addition to being
entitled as a matter of right to apply to a Court of competent equitable
jurisdiction for relief by way of restraining order, injunction, decree or
otherwise as may be appropriate to ensure compliance with the provisions hereof,
Gareste will also be liable to the Purchaser, as liquidated damages, for an
amount equal to the amount received and earned by any such Party as a result of
and with respect to any such breach.  Gareste also acknowledges and agrees that
if any of the aforesaid restrictions, activities, obligations or periods are
considered by a Court of competent jurisdiction as being unreasonable, it agrees
that said Court shall have authority to limit such restrictions, activities or
periods as the Court deems proper in the circumstances.

 
 
 
 

--------------------------------------------------------------------------------

 
Article 3
REPRESENTATIONS, WARRANTIES AND COVENANTS BY GARESTE
 
3.1 
General representations, warranties and covenants by Gareste.   In order to
induce the Purchaser to enter into and consummate this Agreement, Gareste hereby
represents to, warrants to and covenants with the Purchaser, with the intent
that the Purchaser will rely thereon in entering into this Agreement and in
concluding the transactions contemplated herein, that, to the best of the
knowledge, information and belief of each of Gareste, after having made due
inquiry:

 
 
(a)
Gareste is a limited liability company duly organized under the laws of the
country of Chile, is validly existing and is in good standing with respect to
all statutory filings required by Chilean law, is qualified to do business in
those jurisdictions where it is necessary to fulfill each of the Vendor’s
obligations under this Agreement, and Gareste has the full power and authority
to enter into this Agreement and any agreement or instrument referred to or
contemplated by this Agreement;

 
 
(b)
Gareste has the requisite power, authority and capacity to fulfill the Vendor’s
obligations under this Agreement;

 
 
(c)
the execution and delivery of this Agreement and the agreements contemplated
hereby have been duly authorized by all necessary action on the Vendor’s part;

 
 
(d)
this Agreement constitutes a legal, valid and binding obligation of Gareste
enforceable against Gareste in accordance with its terms, except as enforcement
may be limited by laws of general application affecting the rights of creditors;

 
 
(e)
prior to Closing Gareste will have obtained all authorizations, approvals,
including Regulatory Approval, or waivers that may be necessary or desirable in
connection with the transactions contemplated in this Agreement, and other
actions by, and have made all filings with, any and all Regulatory Authorities
from whom any such authorization, approval or other action is required to be
obtained or to be made in connection with the transactions contemplated herein,
and all such authorizations, approvals and other actions will be in full force
and effect, and all such filings will have been accepted by each of Gareste who
will be in compliance with, and have not committed any breach of, any securities
laws, regulations or policies of any Regulatory Authority to which Gareste or
any of the mineral property interests comprising the Property may be subject;

 
 
(f)
except for Regulatory Approval of this Agreement by the appropriate Regulatory
Authorities, there are no other consents, approvals or conditions precedent to
the performance of this Agreement which have not been obtained;

 
 
(g)
Gareste is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which Gareste is subject or which apply to
Gareste;

 
 
(h)
no proceedings are pending for, and Gareste is unaware of, any basis for the
institution of any proceedings leading to the placing of Gareste in bankruptcy
or subject to any other laws governing the affairs of insolvent persons;

 
 
(i)
Gareste has not received, nor has Gareste requested or does Gareste require to
receive, any offering memorandum or similar document describing the business and
affairs of the Purchaser in order to assist Gareste in entering into this
Agreement and in consummating the transactions contemplated herein;

 
 
(j)
except as otherwise provided for herein, Gareste has not retained, employed or
introduced any broker, finder or other person who would be entitled to a
brokerage commission or finder’s fee arising out of the transactions
contemplated hereby;

 
 
(k)
Gareste is not, nor until or at the Closing Date will Gareste be, in breach of
any provision or condition of, nor has Gareste done or omitted to do anything
that, with or without the giving of notice or lapse or both, would constitute a
breach of any provision or condition of, or give rise to any right to terminate
or cancel or accelerate the maturity of any payment under, any deed of trust,
contract, certificate, consent, permit, license or other instrument to which
Gareste is a party, by which Gareste is bound or from which Gareste derives
benefit, any judgment, decree, order, rule or regulation of any court or
governmental authority to which Gareste is subject, or any statute or regulation
applicable to Gareste, to an extent that, in the aggregate, has a material
adverse effect on Gareste or on any of the mineral property interests comprising
the Property;

 
 
 

--------------------------------------------------------------------------------

 
 
(l)
Vendor will give to the Purchaser, within at least five calendar days prior to
the Closing Date, by written notice, particulars of:

 
 
(i)
each occurrence within the Vendor’ knowledge after the Effective Date of this
Agreement that, if it had occurred before the Effective Date, would have been
contrary to any of the Vendor’s representations or warranties contained herein;
and

 
 
(ii)
each occurrence or omission within the Vendor’s knowledge after the Effective
Date that constitutes a breach of any of the Vendor’s covenants contained in
this Agreement;

 
 
(m)
the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:

 
 
(i)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any court or governmental authority, domestic or foreign, to which
Gareste is subject, or constitute or result in a default under any agreement,
contract or commitment to which Gareste is a party;

 
 
(ii)
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which Gareste is a
party;

 
 
(iii)
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to Gareste which is necessary or
desirable in connection with the conduct and operations of Vendor’s business and
the ownership or leasing of each Vendor’s business assets; or

 
 
(iv)
constitute a default by Gareste, or any event which, with the giving of notice
or lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of Gareste which would give any party to that agreement, contract, indenture or
other instrument the right to accelerate the maturity for the payment of any
amount payable under that agreement, contract, indenture or other instrument;

 
 
(n)
neither this Agreement nor any other document, certificate or statement
furnished to the Purchaser by or on behalf of Gareste in connection with the
transactions contemplated hereby knowingly or negligently contains any untrue or
incomplete statement of material fact or omits to state a material fact
necessary in order to make the statements therein not misleading which would
likely affect the decision of the Purchaser to enter into this Agreement; and

 
 
(o)
Gareste is not aware of any fact or circumstance which has not been disclosed to
the Purchaser which should be disclosed in order to prevent the representations,
warranties and covenants contained in this section from being misleading or
which would likely affect the decision of the Purchaser to enter into this
Agreement.

 
3.2 
Representations, warranties and covenants by Gareste respecting the
Property.   In order to induce the Purchaser to enter into and consummate this
Agreement, Gareste hereby represents to, warrants to and covenants with the
Purchaser, with the intent that the Purchaser will also rely thereon in entering
into this Agreement and in concluding the transactions contemplated herein,
that, except as disclosed in Schedule 3.2 attached hereto:

 
 
(a)
Gareste is the legal and beneficial owner of and holds good and marketable title
to, and complete and exclusive possession of all of the mineral property
interests comprising the Property; the particulars of which mineral property
interests comprising the Property being more particularly described in Schedule
“A” which is attached hereto;

 
 
(b)
Gareste is authorized to hold the right to explore and develop and operate, and
rights of ingress to and egress from each of the mineral property interests
comprising the Property and all Property Rights held by Gareste in and to the
mineral property interests comprising the Property;

 
 
(c)
Gareste holds all of the mineral property interests comprising the Property free
and clear of all mortgages, liens, charges, encumbrances and claims of others;

 
 
 

--------------------------------------------------------------------------------

 
 
(d)
no other person, firm or corporation has any written or oral agreement, option,
understanding or commitment, or any right or privilege capable of becoming an
agreement, for the purchase from Gareste of any interest in and to any of the
mineral property interests comprising the Property;

 
 
(e)
the mineral property interests comprising the Property have been duly and
validly located and recorded in a good and minerlike manner pursuant to
applicable mining laws;

 
 
(f)
all permits and licenses covering the mineral property interests comprising the
Property have been duly and validly issued pursuant to applicable mining laws
and are in good standing by the proper doing and filing of assessment work and
the payment of all fees, taxes and rentals in accordance with the requirements
of applicable mining laws and the performance of all other actions necessary in
that regard;

 
 
(g)
where appropriate, Gareste has insured the mineral property interests comprising
the Property against loss or damage on a replacement cost basis;

 
 
(h)
all conditions on and relating to the mineral property interests comprising the
Property and the operations conducted thereon by or on behalf of Gareste are in
compliance with all applicable laws, regulations or orders and including,
without limitation, all laws relating to environmental matters, waste disposal
and storage and reclamation;

 
 
(i)
there are no outstanding orders or directions relating to environmental matters
requiring any work, repairs, construction or capital expenditures with respect
to any of the mineral property interests comprising the Property and the conduct
of the operations related thereto, nor has Gareste received any notice of same;

 
 
(j)
there is no adverse claim or challenge against or to the ownership of or title
to any of the mineral property interests comprising the Property or which may
impede the development of any of the mineral interests comprising the Property,
nor, to the best of the knowledge, information and belief of Gareste, after
having made due inquiry, is there any basis for any potential claim or
challenge, and no person has any royalty, net profits or other interests
whatsoever in any production from any of the mineral property interests
comprising the Property;

 
 
(k)
there are no actions, suits, proceedings or investigations (whether or not
purportedly against or on behalf of Gareste), pending or threatened, which may
affect, without limitation, the rights of Gareste to transfer any interest in
and to the mineral property interests comprising the Property to the Purchaser
at law or in equity, or before or by any federal, state, provincial, municipal
or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, and, without limitation, there are no
claims or potential claims under any relevant family relations legislation or
other equivalent legislation affecting any of the mineral property interests
comprising the Property.  In addition, Gareste is not now aware of any existing
ground on which any such action, suit or proceeding might be commenced with any
reasonable likelihood of success;

 
 
(l)
Gareste will deliver in the normal course to the Purchaser all Property
Documentation in Gareste’ possession or control relating to the mineral property
interests comprising the Property together with copies of all permits, permit
applications and applications for exploration and exploitation rights respecting
any of the mineral property interests comprising the Property;

 
 
(m)
Gareste is not aware of any fact or circumstance which has not been disclosed to
the Purchaser which should be disclosed in order to prevent the representations
and warranties contained in this section from being misleading or which would
likely affect the decision of the Purchaser to enter into this Agreement.

 
3.3 
Continuity of the representations, warranties and covenants by Gareste.   The
representations, warranties and covenants by Gareste contained in this Article
“3”, or in any certificates or documents delivered pursuant to the provisions of
this Agreement or in connection with the transactions contemplated hereby, will
be true at and as of the Closing Date as though such representations, warranties
and covenants were made at and as of such time.  Notwithstanding any
investigations or inquiries made by the Purchaser or by the Purchaser’s
professional advisors prior to the Closing Date, or the waiver of any condition
by the Purchaser, the representations, warranties and covenants of Gareste
contained in Section 3.2(a), (c), (j) and (k) shall survive indefinitely and the
other representations, warranties and covenants contained in this Article “3”
shall survive the Closing Date and shall continue in full force and effect for a
period of three years from the Closing Date.

 

--------------------------------------------------------------------------------

Article 4
WARRANTIES, REPRESENTATIONS AND COVENANTS BY THE PURCHASER
 
4.1 
Warranties, representations and covenants by the Purchaser.   In order to induce
Gareste to enter into and consummate this Agreement, the Purchaser hereby
warrants to, represents to and covenants with each of Gareste, with the intent
that Gareste will rely thereon in entering into this Agreement and in concluding
the transactions contemplated herein, that, to the best of the knowledge,
information and belief of the Purchaser, after having made due inquiry:

 
 
(a)
the Purchaser is a limited liability company duly organized under the laws of
the country of Chile, is validly existing and is in good standing with respect
to all statutory filings required by Chilean law;

 
 
(b)
the Purchaser is qualified to do business in those jurisdictions where it is
necessary to fulfill the Purchaser’s obligations under this Agreement, and the
Purchaser has the full power and authority to enter into this Agreement and any
agreement or instrument referred to or contemplated by this Agreement;

 
 
(c)
the execution and delivery of this Agreement and the agreements contemplated
hereby have been duly authorized by all necessary corporate action on the
Purchaser’s part;

 
 
(d)
prior to the Closing Date the Purchaser will have obtained all authorizations,
approvals, including Regulatory Approval, or waivers that may be necessary or
desirable in connection with the transactions contemplated in this Agreement,
and other actions by, and have made all filings with, any and all Regulatory
Authorities from whom any such authorization, approval or other action is
required to be obtained or to be made in connection with the transactions
contemplated herein, and all such authorizations, approvals and other actions
will be in full force and effect, and all such filings will have been accepted
by the Purchaser who will be in compliance with, and have not committed any
breach of, any securities laws, regulations or policies of any Regulatory
Authority to which the Purchaser may be subject;

 
 
(e)
except for Regulatory Approval of this Agreement by the appropriate Regulatory
Authorities, there are no other consents, approvals or conditions precedent to
the performance of this Agreement which have not been obtained;

 
 
(f)
this Agreement constitutes a legal, valid and binding obligation of the
Purchaser enforceable against the Purchaser in accordance with its terms, except
as enforcement may be limited by laws of general application affecting the
rights of creditors;

 
 
(g)
no proceedings are pending for, and the Purchaser is unaware of, any basis for
the institution of any proceedings leading to the dissolution or winding up of
the Purchaser or the placing of the Purchaser in bankruptcy or subject to any
other laws governing the affairs of insolvent companies;

 
 
(h)
there is no basis for and there are no actions, suits, judgments, investigations
or proceedings outstanding or pending or, to the best of the knowledge,
information and belief of the Purchaser, after making due inquiry, threatened
against or affecting the Purchaser at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau or agency;

 
 
(i)
the Purchaser is not in breach of any laws, ordinances, statutes, regulations,
by-laws, orders or decrees to which the Purchaser is subject or which apply to
the Purchaser;

 
 
(j)
the Purchaser will save Gareste harmless in respect of all claims, liabilities
and expenses arising out of the Purchaser’s activities on any of the mineral
property interests comprising the Property;

 
 
(k)
the Purchaser will do all work on the Property in a good and minerlike fashion
and in accordance with all applicable laws, regulations, orders and ordinances
of any governmental authority;

 
 
(l)
the Purchaser is not in breach of any provision or condition of, nor has the
Purchaser done or omitted anything that, with or without the giving of notice or
lapse or both, would constitute a breach of any provision or condition of, or
give rise to any right to terminate or cancel or accelerate the maturity of any
payment under, any deed of trust, contract, certificate, consent, permit,
license or other instrument to which the Purchaser is a party, by which the
Purchaser is bound or from which the Purchaser derives benefit, any judgment,
decree, order, rule or regulation of any court or governmental authority to
which the Purchaser is subject, or any statute or regulation applicable to the
Purchaser, to an extent that, in the aggregate, has a material adverse affect on
the Purchaser’s ability to perform this Agreement;

 

--------------------------------------------------------------------------------

 
(m)
the Purchaser will give to Gareste, within at least five calendar days prior to
the Closing Date (as hereinafter defined), by written notice, particulars of:

 
 
(i)
each occurrence within the Purchaser’s knowledge after the Effective Date of
this Agreement that, if it had occurred before the Effective Date, would have
been contrary to any of the Purchaser’s representations or warranties contained
herein; and

 
 
(ii)
each occurrence or omission within the Purchaser’s knowledge after the Effective
Date that constitutes a breach of any of the Purchaser’s covenants contained in
this Agreement;

 
 
(n)
the making of this Agreement and the completion of the transactions contemplated
hereby and the performance of and compliance with the terms hereof does not and
will not:

 
 
(i)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of the incorporation documents of the Purchaser;

 
 
(ii)
conflict with or result in a breach of or violate any of the terms, conditions
or provisions of any law, judgment, order, injunction, decree, regulation or
ruling of any court or governmental authority, domestic or foreign, to which the
Purchaser is subject, or constitute or result in a default under any agreement,
contract or commitment to which the Purchaser is a party;

 
 
(iii)
give to any party the right of termination, cancellation or acceleration in or
with respect to any agreement, contract or commitment to which the Purchaser is
a party;

 
 
(iv)
give to any government or governmental authority, or any municipality or any
subdivision thereof, including any governmental department, commission, bureau,
board or administration agency, any right of termination, cancellation or
suspension of, or constitute a breach of or result in a default under, any
permit, license, control or authority issued to the Purchaser which is necessary
or desirable in connection with the conduct and operations of the Purchaser’s
business and the ownership or leasing of the Purchaser’s business assets; or

 
 
(v)
constitute a default by the Purchaser or any event which, with the giving of
notice or lapse of time or both, might constitute an event of default, under any
agreement, contract, indenture or other instrument relating to any indebtedness
of the Purchaser which would give any party to that agreement, contract,
indenture or other instrument the right to accelerate the maturity for the
payment of any amount payable under that agreement, contract, indenture or other
instrument;

 
 
(o)
neither this Agreement nor any other document, certificate or statement
furnished to Gareste by or on behalf of the Purchaser in connection with the
transactions contemplated hereby knowingly or negligently contains any untrue or
incomplete statement of material fact or omits to state a material fact
necessary in order to make the statements therein not misleading; and

 
 
(p)
the Purchaser is not aware of any fact or circumstance which has not been
disclosed to Gareste which should be disclosed in order to prevent the
representations, warranties and covenants contained in this section from being
misleading or which would likely affect the decision of Gareste to enter into
this Agreement.

 
4.2 
Continuity of the representations, warranties and covenants by the
Purchaser.   The representations, warranties and covenants of the Purchaser
contained in this Article “4”, or in any certificates or documents delivered
pursuant to the provisions of this Agreement or in connection with the
transactions contemplated hereby, will be true at and as of the Closing Date as
though such representations, warranties and covenants were made at and as of
such time.  Notwithstanding any investigations or inquiries made by Gareste or
by Gareste’ professional advisors prior to the Closing Date, or the waiver of
any condition by Gareste, the representations, warranties and covenants of the
Purchaser contained in this Article “4” shall survive the Closing Date and shall
continue in full force and effect for a period of three years from the Closing
Date; provided, however, that the Purchaser shall not be responsible for the
breach of any representation, warranty or covenant of the Purchaser contained
herein caused by any act or omission of Gareste prior to the Effective Date
hereof of which the Purchaser was unaware or as a result of any action taken by
Gareste after the Effective Date.

 
 
 

--------------------------------------------------------------------------------

 
 
Article 5
CONDITIONS PRECEDENT TO CLOSING
 
5.1 
Parties’ conditions precedent prior to the Closing Date.  All of the rights,
duties and obligations of each of the Parties hereto under this Agreement are
subject to the following conditions precedent for the exclusive benefit of each
of the Parties fulfilled in all material aspects in the reasonable opinion of
each of the Parties or to be waived by each or any of the Parties, as the case
may be, as soon as possible after the Effective Date, however, unless
specifically indicated as otherwise and not later than 10 calendar days prior to
the Closing Date:

 
 
(a)
receipt of all necessary approvals, including Regulatory Approval, from all
Regulatory Authorities having jurisdiction over the Parties hereto and the
transactions contemplated by this Agreement, to the terms and conditions of and
the transactions contemplated by this Agreement; and

 
 
(b)
if required, the management or shareholders of the Purchaser passing an ordinary
resolution or, where required, a special resolution, approving the terms and
conditions of this Agreement and all of the transactions contemplated hereby or,
in the alternative, shareholders of the Purchaser holding 100% of the issued
shares of the Purchaser providing written consent resolutions evidencing their
approval to the terms and conditions of this Agreement and all of the
transactions contemplated hereby.

 
5.2 
Parties’ waiver of conditions precedent.   The conditions precedent set forth in
section “5.1” hereinabove are for the exclusive benefit of each of the Parties
hereto and may be waived by each or any of the Parties in writing and in whole
or in part at any time.

 
5.3 
Gareste’s conditions precedent.   The rights, duties and obligations of Gareste
under this Agreement are also subject to the following conditions precedent for
the exclusive benefit of Gareste fulfilled in all material aspects in the
reasonable opinion of Gareste or to be waived by Gareste as soon as possible
after the Effective Date, however, unless specifically indicated as otherwise,
not later than 10 calendar days prior to the Closing Date:

 
 
(a)
the representations, warranties and covenants of the Purchaser contained herein
shall be true and correct;

 
 
(b)
the Purchaser shall have complied with all warranties, representations,
covenants and agreements herein agreed to be performed or caused to be performed
by the Purchaser;

 
 
(c)
the Purchaser will have obtained all authorizations, approvals, including
Regulatory Approval, or waivers that may be necessary or desirable in connection
with the transactions contemplated in this Agreement, and other actions by, and
have made all filings with, any and all Regulatory Authorities from whom any
such authorization, approval or other action is required to be obtained or to be
made in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by the Purchaser who will be in
compliance with, and have not committed any breach of, any securities laws,
regulations or policies of any Regulatory Authority to which the Purchaser may
be subject;

 
 
(d)
all matters which, in the opinion of counsel for Gareste, are material in
connection with the transactions contemplated by this Agreement shall be subject
to the favorable opinion of such counsel, and all relevant records and
information shall be supplied to such counsel for that purpose;

 
 
(e)
no material loss or destruction of or damage to the Purchaser shall have
occurred since the Effective Date;

 
 
(f)
no action or proceeding at law or in equity shall be pending or threatened by
any person, company, firm, governmental authority, regulatory body or agency to
enjoin or prohibit:

 
 
(i)
the purchase or transfer of any interest in and to the mineral property
interests comprising the Property as contemplated by this Agreement or the right
of Gareste to dispose of any interest in and to any of the mineral property
interests comprising the Property; or

 
 
(ii)
the right of the Purchaser to conduct the Purchaser’s operations and carry on,
in the normal course, the Purchaser’s business and operations as the Purchaser
has carried on in the past;

 
 
 

--------------------------------------------------------------------------------

 
 
(g)
the delivery to Gareste (if requested) by the Purchaser, on a confidential
basis, of the following documentation and information:

 
 
(i)
a copy of all material contracts, agreements, reports and title information of
any nature respecting the Purchaser and each of its affiliates, if any; and

 
 
(ii)
details of any lawsuits, claims or potential claims relating to the Purchaser or
to any of the Purchaser’s affiliates of which the Purchaser is aware and Gareste
is unaware;

 
 
(h)
the Purchaser will, for a period of not less than five calendar days during the
period commencing on the Effective Date and continuing until not later than 10
calendar days prior to Closing, during normal business hours:

 
 
(i)
make available for inspection by the solicitors, auditors and representatives of
Gareste, at such location as is appropriate, all of the Purchaser’s and each of
the Purchaser’s affiliates, if any, books, records, contracts, documents,
correspondence and other written materials, and afford such persons every
reasonable opportunity to make copies thereof and take extracts therefrom at the
sole cost of Gareste; provided such persons do not unduly interfere in the
operations of the Purchaser or any of the Purchaser’s subsidiaries, if any;

 
 
(ii)
authorize and permit such persons at the risk and the sole cost of Gareste, and
only if such persons do not unduly interfere in the operations of the Purchaser
and each of the Purchaser’s subsidiaries, if any, to attend at all of their
places of business and operations to observe the conduct of their businesses and
operations, inspect their properties and assets and make physical counts of
their inventories, shipments and deliveries; and

 
 
(iii)
require the Purchaser’s and each of the Purchaser’s affiliates, if any,
management personnel to respond to all reasonable inquiries concerning the
Purchaser’s and each of the Purchaser’s affiliates, if any, business assets or
the conduct of their businesses relating to their liabilities and obligations;
and

 
 
(i)
the completion by Gareste and by Gareste’ professional advisors of a thorough
due diligence and operations review of the businesses and operations of the
Purchaser and each of the Purchaser’s affiliates, if any, to the sole and
absolute satisfaction of Gareste.

 
5.4 
Gareste’s waiver of conditions precedent.   The conditions precedent set forth
in section “5.3” hereinabove are for the exclusive benefit of Gareste and may be
waived by Gareste in writing and in whole or in part at any time after the
Effective Date, however, unless specifically indicated as otherwise, not later
than 5 calendar days prior to the Closing Date.

 
 
 

--------------------------------------------------------------------------------

 
5.5 
The Purchaser’s conditions precedent.   The rights, duties and obligations of
the Purchaser under this Agreement are also subject to the following conditions
precedent for the exclusive benefit of the Purchaser fulfilled in all material
aspects in the reasonable opinion of the Purchaser or to be waived by the
Purchaser as soon as possible after the Effective Date:

 
 
(a)
the representations, warranties and covenants of Gareste contained herein shall
be true and correct;

 
 
(b)
Gareste shall have complied with all warranties, representations, covenants and
agreements herein agreed to be performed or caused to be performed by Gareste;

 
 
(c)
Gareste will have obtained all authorizations, approvals, including Regulatory
Approval, or waivers that may be necessary or desirable in connection with the
transactions contemplated in this Agreement, and other actions by, and have made
all filings with, any and all Regulatory Authorities from whom any such
authorization, approval or other action is required to be obtained or to be made
in connection with the transactions contemplated herein, and all such
authorizations, approvals and other actions will be in full force and effect,
and all such filings will have been accepted by Gareste who will be in
compliance with, and have not committed any breach of, any securities laws,
regulations or policies of any Regulatory Authority to which Gareste may be
subject;

 
 
(d)
all matters which, in the opinion of counsel for the Purchaser, are material in
connection with the transactions contemplated by this Agreement shall be subject
to the favorable opinion of such counsel, and all relevant records and
information shall be supplied to such counsel for that purpose;

 
 
(e)
no material loss or destruction of or damage to any of the mineral property
interests comprising the Property shall have occurred since the Effective Date;

 
 
(f)
no action or proceeding at law or in equity shall be pending or threatened by
any person, company, firm, governmental authority, regulatory body or agency to
enjoin or prohibit:

 
 
(i)
the sale or transfer of any interest in and to the mineral property interests
comprising the Property as contemplated by this Agreement or the right of the
Purchaser to acquire any interest in and to any of the mineral property
interests comprising the Property; or

 
 
(ii)
the right of the Purchaser to conduct the Purchaser’s operations and carry on,
in the normal course, the Purchaser’s business and operations as the Purchaser
has carried on in the past;

 
 
(g)
the delivery to the Purchaser by Gareste (if requested), on a confidential
basis, of all Property Documentation and including, without limitation,:

 
 
(i)
a copy of all material contracts, agreements, reports and title information of
any nature respecting any of the mineral interests comprising the Property; and

 
 
(ii)
details of any lawsuits, claims or potential claims relating to any of the
mineral interests comprising the Property of which Gareste are aware and the
Purchaser is unaware;

 
 
(h)
certification by Gareste to the Purchaser in a form satisfactory to the
Purchaser, acting reasonably, dated as at the date of delivery, to the effect
that:

 
 
(i)
Gareste is the legal and beneficial owner of all of the mineral property
interests comprising the Property prior to the completion of the transactions
contemplated by this Agreement;

 
 
(ii)
the Vendor holds the right to explore and develop each of the mineral property
interests comprising the Property and all Property Rights held by Gareste in and
to the mineral property interests comprising the Property;

 
 
(iii)
Gareste hold all of the mineral property interests comprising the Property free
and clear of all liens, charges and claims of others;

 
 
 

--------------------------------------------------------------------------------

 
 
(iv)
the mineral property interests comprising the Property have been duly and
validly located and recorded in a good and minerlike manner pursuant to all
applicable laws and are in good standing;

 
 
(v)
based on actual knowledge and belief, Gareste know of no adverse claim or
challenge against or to the ownership of or title to any of the mineral property
interests comprising the Property or which may impede their development, and,
based on actual knowledge and belief, such counsel is not aware of any basis for
any potential claim or challenge, and, based on actual knowledge and belief,
such counsel knows of no outstanding agreements or options to acquire or
purchase any portion of any of the mineral property interests comprising the
Property, and no person has any royalty, net profits or other interest
whatsoever in any production from any of the mineral property interests
comprising the Property;

 
 
(vi)
based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against any of Gareste which might materially affect any
of the mineral property interests comprising the Property or which could result
in any material liability to either of Gareste or to any of the mineral property
interests comprising the Property; and

 
 
(vii)
as to all other legal matters of a like nature pertaining to Gareste and the
mineral property interests comprising the Property and to the transactions
contemplated hereby as the Purchaser or the Purchaser’s counsel may reasonably
require; and

 
 
(i)
the completion by the Purchaser and by the Purchaser’s professional advisors of
a thorough due diligence and operations review of the mineral property interests
comprising the Property, of the business and operations of Gareste and of the
transferability of the mineral property interests comprising the Property as
contemplated by this Agreement, to the sole and absolute satisfaction of the
Purchaser.

 
5.6 
Purchaser’s waiver of conditions precedent.   The conditions precedent set forth
in section “5.5” hereinabove are for the exclusive benefit of the Purchaser and
may be waived by the Purchaser in writing and in whole or in part at any after
the Effective Date, however, unless specifically indicated as otherwise, not
later than 5 calendar days prior to the Closing Date.

 
Article 6
CLOSING AND EVENTS OF CLOSING
 
6.1 
Closing and Closing Date.   The closing (the “Closing”) of the purchase, sale
and delivery of an undivided 100% interest in and to the mineral property
interests comprising the Property, as contemplated in the manner as set forth in
Article “2” hereinabove, together with all of the transactions contemplated by
this Agreement, shall occur on July 31, 2009 (the “Closing Date”), or on such
earlier or later Closing Date as may be agreed to in advance by the Parties
hereto, and will be closed at the offices of the Vendor at 280 Van Buren,
Copiapo, Chile at 2:00 p.m. (local time) on the Closing Date.

 
6.2 
Latest Closing Date.   If the Closing has not occurred within 90 calendar days
from the Effective Date, then this Agreement will be terminated and
unenforceable unless the Parties hereto agree in writing to grant an extension
of such Closing Date.

 
6.3 
Documents to be delivered by Gareste by the Closing Date.   In addition to the
documentation which is required by the agreements and conditions precedent which
are set forth in elsewhere this Agreement, Gareste shall also execute and
deliver, or cause to be delivered all such other documents, resolutions and
instruments as may be necessary, in the opinion of counsel for the Purchaser,
acting reasonably, to complete all of the transactions contemplated by this
Agreement and including, without limitation, the necessary transfer of an
undivided 100% legal, beneficial and registrable interest in and to each of the
mineral property interests comprising the Property to the Purchaser (or, at the
sole and absolute discretion of the Purchaser, to such other entity or
subsidiary as may be determined by the Purchaser prior to the Closing Date) free
and clear of all liens, charges and encumbrances, and in particular including,
but not being limited to, the following materials:

 
 
(a)
all documentation as may be necessary and as may be required by the counsel for
the Purchaser, acting reasonably, to ensure that an undivided 100% legal,
beneficial and registrable interest in and to each of the mineral property
interests comprising the Property have been duly transferred, assigned and are
registrable in the name of and for the benefit of the Purchaser (or, at the sole
and absolute discretion of the Purchaser, to such other entity or subsidiary as
may be determined by the Purchaser) under all applicable laws;

 
 
 

--------------------------------------------------------------------------------

 
 
(b)
all necessary deeds, conveyances, bills of sale, assurances, transfers,
assignments and consents, including all necessary consents and approvals, and
any other documents necessary or reasonably required to effectively transfer an
undivided 100% legal, beneficial and registrable interest in and to each of the
mineral property interests comprising the Property to the Purchaser (or, at the
sole and absolute discretion of the Purchaser, to such other entity or
subsidiary as may be determined by the Purchaser) with good and marketable
title, free and clear of all mortgages, liens, charges, pledges, claims,
security interests or encumbrances whatsoever;

 
 
(c)
all necessary consents and approvals in writing to the completion of the
transactions contemplated herein and including, without limitation, Regulatory
Approval from all Regulatory Authorities having jurisdiction over any of Gareste
or any of the mineral property interests comprising the Property;

 
 
(d)
confirmation by Gareste that as at the Closing Date, certification that the
representations, warranties, covenants and agreements of Gareste contained in
this Agreement are true and correct in all respects as of the Closing Date as if
made by Gareste on the Closing Date including;

 
 
(i)
Gareste is the legal and beneficial owner of all of the mineral property
interests comprising the Property prior to the completion of the transactions
contemplated by this Agreement;

 
 
(ii)
Gareste holds the right to explore and develop each of the mineral property
interests comprising the Property and all Property Rights held by Gareste in and
to the mineral property interests comprising the Property;

 
 
(iii)
Gareste holds all of the mineral property interests comprising the Property free
and clear of all liens, charges and claims of others;

 
 
(iv)
the mineral property interests comprising the Property have been duly and
validly located and recorded in a good and minerlike manner pursuant to all
applicable laws and are in good standing;

 
 
(v)
all necessary steps have been taken by Gareste to permit the transfer of an
undivided 100% legal, beneficial and registrable interest in and to each of the
mineral property interests comprising the Property to the Purchaser (or, at the
sole and absolute discretion of the Purchaser, to such other entity or
subsidiary as may be determined by the Purchaser) with good and marketable
title, free and clear of all mortgages, liens, charges, pledges, claims,
security interests or encumbrances whatsoever;

 
 
(vi)
based on actual knowledge and belief, such counsel knows of no adverse claim or
challenge against or to the ownership of or title to any of the mineral property
interests comprising the Property or which may impede their development, and,
based on actual knowledge and belief, such counsel is not aware of any basis for
any potential claim or challenge, and, based on actual knowledge and belief,
such counsel knows of no outstanding agreements or options to acquire or
purchase any portion of any of the mineral property interests comprising the
Property, and no person has any royalty, net profits or other interest
whatsoever in any production from any of the mineral property interests
comprising the Property;

 
 
(vii)
based on actual knowledge and belief, such counsel knows of no claims,
judgments, actions, suits, litigation, proceedings or investigations, actual,
pending or threatened, against any of Gareste which might materially affect any
of the mineral property interests comprising the Property or which could result
in any material liability to either of Gareste or to any of the mineral property
interests comprising the Property; and

 
 
(viii)
as to all other legal matters of a like nature pertaining to Gareste and the
mineral property interests comprising the Property and to the transactions
contemplated hereby as the Purchaser or the Purchaser’s counsel may reasonably
require; and

 
 
(e)
any remaining Property Documentation; and

 
 
(f)
all such other documents and instruments as the Purchaser and the Purchaser’s
counsel may reasonably require.

 
 
 

--------------------------------------------------------------------------------

 
6.4 
Documents to be delivered by the Purchaser by the Closing Date.   In addition to
the documentation which is required by the agreements and conditions precedent
which are set forth elsewhere in this Agreement, the Purchaser shall also
execute and deliver, or cause to be delivered, to the Escrow Agent all such
other documents, resolutions and instruments as are necessary, in the opinion of
counsel for Gareste, acting reasonably, to complete all of the transactions
contemplated by this Agreement and transfer to the Purchaser (or, at the sole
and absolute discretion of the Purchaser, to such other entity or affiliate as
may be determined by the Purchaser prior to the Closing Date) of an undivided
100% legal, beneficial and registrable interest in and to the mineral property
interests comprising the Property free and clear of all liens, charges and
encumbrances, and in particular including, but not being limited to, the
following materials:

 
 
(a)
a Closing agenda;

 
 
(b)
if required, a certified copy of an ordinary resolution or, where required, a
special resolution, of the management or owners of the Purchaser approving the
terms and conditions of this Agreement and all of the transactions contemplated
hereby or, in the alternative, owners of the Purchaser holding 100% of the
issued shares of the Purchaser providing written consent resolutions evidencing
their approval to the terms and conditions of this Agreement and all of the
transactions contemplated hereby;

 
 
(c)
a certified copy of the resolutions of the directors of the Purchaser providing
for the approval of the terms and conditions of this Agreement and all of the
transactions contemplated hereby;

 
 
(d)
all necessary consents and approvals in writing to the completion of the
transactions contemplated herein and including, without limitation, Regulatory
Approval from all Regulatory Authorities having jurisdiction over the Purchaser;

 
 
(e)
a certificate of an officer or manager of the Purchaser, dated as at the Closing
Date, acceptable in form to counsel for Gareste, acting reasonably, certifying
that the representations, warranties, covenants and agreements of the Purchaser
contained in this Agreement are true and correct in all respects as of the
Closing Date as if made by the Purchaser on the Closing Date; and

 
 
(f)
all such other documents and instruments as Gareste and Gareste’ counsel may
reasonably require.

 
 
 

--------------------------------------------------------------------------------

 
Article7
 
ISSUANCE OF SHARES BY PACIFIC COPPER
 
Gareste represents, warrants and covenants to Purchaser and Pacific Copper, on
behalf of itself and the partners and owners of Gareste as follows.
 
·  
Gareste understands that the issuance of the Shares at Closing is intended to be
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to Section 4(2) of the Securities Act.

 
·  
Gareste and its owners/partners are “accredited investors” as that term is used
in the Securities Act and regulations promulgated under the Securities Act.

 
·  
Gareste has had access to the disclosure filings of Pacific Copper on file with
the Securities and Exchange Commission including the Company’s registration
statement and all annual, quarterly and periodic filings (collectively, the
“Disclosure Filings”), has carefully reviewed the Disclosure Filings and
understands and has relied on the information contained therein.

 
·  
Gareste has had a reasonable opportunity to ask questions of and receive answers
from a person or persons acting on behalf of Pacific Copper concerning Shares,
and all such questions have been answered to the full satisfaction of the
undersigned.

 
·  
Both partners of Gareste are Directors of Pacific Chile, and a partner of
Gareste is a Director and Officer of Pacific Copper, and both are familiar with
all of the affairs of Pacific Copper and its Disclosure Filings.

 
·  
Gareste and its owners/partners have such knowledge and experience in financial,
tax and business matters so as to enable it to utilize the information made
available to it in connection with the the issuance of the Shares as
contemplated herein in order to evaluate the merits and risks of an investment
in the Shares and to make an informed investment decision with respect thereto.

 
·  
Gareste is acquiring the Shares solely for its own account as principal, for
investment purposes only and not with a view to the resale or distribution
thereof, in whole or in part, except as to its partners/owners.

 
·  
Gareste will not sell or otherwise transfer the Shares without registration
under the Securities Act or an exemption therefrom, and fully understands and
agrees that it must bear the economic risk of its investment for an indefinite
period of time because, among other reasons, the Shares have not been registered
under the Securities Act or under the securities laws of certain states and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the Securities Act and under the
applicable securities laws of such states or unless an exemption from such
registration is available.

 
·  
Gareste understands that Pacific Copper is under no obligation to register the
Shares on its behalf or to assist it in complying with any exemption from
registration under the Securities Act.

 
·  
Gareste recognizes that an investment in the Shares involves a number of
significant risks, including those set forth under the caption “RISK FACTORS” in
the Disclosure Filings - particularly those Risk Factors identified in the
Company’s most recent annual report on Form 10-QSB.

 
 
 
 

--------------------------------------------------------------------------------

 
                      Article 8
 
ASSIGNMENT

 
8.1 
Assignment.   Save and except as otherwise provided for hereinabove and in this
Article, no Party may sell, assign, pledge, mortgage or otherwise encumber all
or any part of its interest herein or to any of the mineral property interests
comprising the Property without the prior written consent of the other Party
hereto; provided, however, that any Party hereto may at anytime, and at its sole
and absolute discretion and without the prior approval of the other Party,
assign and transfer its interest herein or to any of the mineral property
interests comprising the Property to any affiliate; and, provided further, that
any transfer of all or any part of a Party’s interest herein or to any of the
mineral property interests comprising the Property to its affiliate shall be
accompanied by the written agreement of any such entity to assume the
obligations of such Party hereunder and to be bound by the terms and conditions
hereof.

 
                    Article 9
 
REGISTRATION

 
9.1 
Registration.   Upon the request of the Purchaser, Gareste shall assist the
Purchaser to record this Agreement or a summary memorandum of this Agreement
with the appropriate mining recorders and, when required, Gareste shall further
provide the Purchaser with such recordable documents as the Purchaser and its
counsel shall require to record its due interest in respect of the mineral
property interests comprising the Property.

 
Article 10
DUE DILIGENCE INVESTIGATION
 
10.1 
Due Diligence.   Each of the Parties hereto certifies that it has conducted, and
shall continue to conduct such further due diligence examination of the other
Parties hereto as it deems appropriate, including any due diligence necessary or
desirable by Gareste with respect to Pacific Copper and the Shares to be issued
to Gareste at Closing..

 
10.2 
Confidentiality.   Each Party may in a reasonable manner carry out such
investigations and due diligence as to the other Parties hereto, at all times
subject to the confidentiality provisions of Articles “12” and “13” hereinbelow,
as each Party deems necessary.  In that regard the Parties agree that each shall
have full and complete access to, if and where applicable, the other Parties’
respective books, records, financial statements and other documents, articles of
incorporation, by-laws, minutes of Board of Directors’ meetings and its
committees, investment agreements, material contracts and as well as such other
documents and materials as the Parties hereto, or their respective solicitors,
may deem reasonable and necessary to conduct an adequate due diligence
investigation of each Party and its respective operations and financial
condition prior to the Closing.

 
                      Article 11
 
NON-DISCLOSURE

 
11.1 
Non-disclosure.   Subject to the provisions of section “11.3” hereinbelow, the
Parties hereto, for themselves and, if and where applicable, their officers,
directors, shareholders, consultants, employees and agents, agree that they each
will not disseminate or disclose, or knowingly allow, permit or cause others to
disseminate or disclose to third parties who are not subject to express or
implied covenants of confidentiality, without the other Parties’ express
consent, either: (i) the fact or existence of this Agreement or discussions
and/or negotiations between them involving, inter alia, possible business
transactions; (ii) the possible substance or content of those discussions; (iii)
the possible terms and conditions of any proposed transaction; (iv) any
statements or representations (whether verbal or written) made by either Party
in the course of or in connection with those discussions; or (v) any written
material generated by or on behalf of any Party and such contacts, other than
such disclosure as may be required under applicable securities legislation or
regulations, pursuant to any order of a court or on a “need to know” basis to
each of the Parties’ respective professional advisors.

 
11.2 
Documentation.   Any document or written material generated by either Party
hereto in the course of, or in connection with, the due diligence investigations
conducted pursuant to this Agreement shall be marked “Confidential” and shall be
treated by each Party as a trade secret of the other Parties.  Upon termination
of this Agreement prior to Closing all copies of any and all documents obtained
by any Party from any other Party herein, whether or not marked “Confidential”,
shall be returned to the other Parties forthwith.

 
11.3 
Public announcements.   Notwithstanding the provisions of this Article, the
Parties hereto agree to make such public announcements of this Agreement
promptly upon its execution in accordance with the requirements of applicable
securities legislation and regulations.  Nothing herein shall prevent Pacific
Copper from making public announcements that it determines that Pacific Copper
is  required to make.

 
 
 

--------------------------------------------------------------------------------

 
                                                                 Article 12
 
PROPRIETARY INFORMATION

 
12.1 
Confidential Information.   Each Party hereto acknowledges that any and all
information which a Party may obtain from, or have disclosed to it, about the
other Parties constitutes valuable trade secrets and proprietary confidential
information of the other Parties (collectively, the “Confidential
Information”).  No such Confidential Information shall be published by any Party
without the prior written consent of the other Parties hereto; however, such
consent in respect of the reporting of factual data shall not be unreasonably
withheld and shall not be withheld in respect of information required to be
publicly disclosed pursuant to applicable securities or corporation laws.
Furthermore, each Party hereto undertakes not to disclose the Confidential
Information to any third party without the prior written approval of the other
Parties hereto and to ensure that any third party to which the Confidential
Information is disclosed shall execute an agreement and undertaking on the same
terms as contained herein.

 
12.2 
Impact of breach of confidentiality.   The Parties hereto acknowledge and agree
that the Confidential Information is important to the respective businesses of
each of the Parties and that, in the event of disclosure of the Confidential
Information, except as authorized hereunder, the damage to each of the Parties
hereto, or to either of them, may be irreparable.  For the purposes of the
foregoing sections the Parties recognize and hereby agree that a breach by any
of the Parties of any of the covenants therein contained would result in
irreparable harm and significant damage to each of the other Parties that would
not be adequately compensated for by monetary award.  Accordingly, the Parties
agree that in the event of any such breach, in addition to being entitled as a
matter of right to apply to a court of competent equitable jurisdiction for
relief by way of restraining order, injunction, decree or otherwise as may be
appropriate to ensure compliance with the provisions hereof, any such Party will
also be liable to the other Parties, as liquidated damages, for an amount equal
to the amount received and earned by such Party as a result of and with respect
to any such breach.  The Parties also acknowledge and agree that if any of the
aforesaid restrictions, activities, obligations or periods are considered by a
court of competent jurisdiction as being unreasonable, the Parties agree that
said court shall have authority to limit such restrictions, activities or
periods as the court deems proper in the circumstances.   In addition, the
Parties further acknowledge and agree that all restrictions or obligations in
this Agreement are necessary and fundamental to the protection of the respective
businesses of each of the Parties and are reasonable and valid, and all defenses
to the strict enforcement thereof by either of the Parties are hereby waived by
the other Parties.

 
 
                      Article 13
 
FORCE MAJEURE

 
13.1 
Events.   If any Party hereto is at any time prevented or delayed in complying
with any provisions of this Agreement by reason of strikes, walk-outs, labour
shortages, power shortages, fires, wars, acts of God, earthquakes, storms,
floods, explosions, accidents, protests or demonstrations by environmental
lobbyists or native rights groups, delays in transportation, breakdown of
machinery, inability to obtain necessary materials in the open market,
unavailability of equipment, governmental regulations restricting normal
operations, shipping delays or any other reason or reasons beyond the control of
that Party, then, except for the duty to pay monies, the time limited for the
performance by that Party of its respective obligations hereunder shall be
extended by a period of time equal in length to the period of each such
prevention or delay.

 
13.2 
Notice.   A Party shall, within seven calendar days, give notice to the other
Parties of each event of force majeure under section “13.1” hereinabove and,
upon cessation of such event, shall furnish the other Parties with notice of
that event together with particulars of the number of days by which the
obligations of that Party hereunder have been extended by virtue of such event
of force majeure and all preceding events of force majeure.

 
 
 
 

--------------------------------------------------------------------------------

 
                        Article 14
 
ARBITRATION

 
14.1 
Matters for Arbitration.   The Parties hereto agree that all questions or
matters in dispute with respect to this Agreement shall be submitted to
arbitration pursuant to the terms hereof.

 
14.2 
Notice.   It shall be a condition precedent to the right of any Party to submit
any matter to arbitration pursuant to the provisions hereof that any Party
intending to refer any matter to arbitration shall have given not less than
10-calendar days’ prior written notice of its intention to do so to the other
Party together with particulars of the matter in dispute.  On the expiration of
such 10 calendar days the Party who gave such notice may proceed to refer the
dispute to arbitration as provided in section “14.3” hereinbelow.

 
14.3 
Appointments.   The Party desiring arbitration shall appoint one arbitrator, and
shall notify the other Party of such appointment, and the other Party shall,
within 10 calendar days after receiving such notice, appoint an arbitrator, and
the two arbitrators so named, before proceeding to act, shall, within 10
calendar days of the appointment of the last appointed arbitrator, unanimously
agree on the appointment of a third arbitrator, to act with them and be
chairperson of the arbitration herein provided for.  If the other Party shall
fail to appoint an arbitrator within 10 calendar days after receiving notice of
the appointment of the first arbitrator, or if the two arbitrators appointed by
the Parties shall be unable to agree on the appointment of the chairperson, the
chairperson shall be appointed under the provisions of the American Arbitration
Association (the “Arbitration Rules”).  Except as specifically otherwise
provided in this section, the arbitration herein provided for shall be conducted
in accordance with such Arbitration Rules.  The chairperson, or in the case
where only one arbitrator is appointed, the single arbitrator, shall fix a time
and place in Tucson, Arizona, USA for the purpose of hearing the evidence and
representations of the Parties, and such arbitrator shall preside over the
arbitration and determine all questions of procedure not provided for under such
Arbitration Act or this section.  After hearing any evidence and representations
that the Parties may submit, the single arbitrator, or the arbitrators, as the
case may be, shall make an award and reduce the same to writing, and deliver one
copy thereof to each of the Parties.  The expense of the arbitration shall be
paid as specified in the award.

 
14.4                      Award.   The Parties hereto agree that the award of a
majority of the arbitrators, or in the case of a single arbitrator, of such
arbitrator, shall be final and binding upon each of them.
 
 
                       Article 15
 
DEFAULT AND TERMINATION

 
15.1                      Default.   The Parties hereto agree that if any Party
hereto is in default with respect to any of the provisions of this Agreement
(herein called the “Defaulting Party”), the non-defaulting Party (herein called
the “Non-Defaulting Party”) shall give notice to the Defaulting Party
designating such default, and within 10 calendar days after its receipt of such
notice, the Defaulting Party shall either:
 
 
(a)
cure such default, or commence proceedings to cure such default and prosecute
the same to completion without undue delay; or

 
 
(b)
give the Non-Defaulting Party notice that it denies that such default has
occurred and that it is submitting the question to arbitration as herein
provided.

 
15.2                      Arbitration.   If arbitration is sought a Party shall
not be deemed in default until the matter shall have been determined finally by
appropriate arbitration under the provisions of Article “14” hereinabove.
 
15.3                      Curing the Default.   If:
 
 
(a)
the default is not so cured or the Defaulting Party does not commence or
diligently proceed to cure the default; or

 
 
(b)
arbitration is not so sought; or

 
 
(c)
the Defaulting Party is found in arbitration proceedings to be in default, and
fails to cure it within five calendar days after the rendering of the
arbitration award,

 
the Non-Defaulting Party may, by written notice given to the Defaulting Party at
any time while the default continues, terminate the interest of the Defaulting
Party in and to this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
15.4 
Termination.   In addition to the foregoing it is hereby acknowledged and agreed
by the Parties hereto that this Agreement will be immediately terminated in the
event that:

 
 
(a)
either of the Parties hereto has either not satisfied or waived each of their
respective conditions precedent prior to the Closing Date in accordance with the
provisions of Article “5” hereinabove;

 
 
(b)
either of the Parties hereto has failed to deliver, or caused to be delivered,
any of their respective materials required to be delivered in accordance with
Articles “5” and “6” hereinabove prior to the Closing Date in accordance with
the provisions of Articles “5” and “6” hereinabove;

 
 
(c)
the Closing Date in respect of the due and complete exercise of the Option by
the Purchaser has not occurred within 90 calendar days from the Effective Date;
or

 
 
(d)
by agreement in writing by each of the Parties hereto;

 
and in such event this Agreement will be terminated and be of no further force
and effect other than the obligations under Articles “2”, “11” and “12”
hereinabove.
 
 
                          Article 16
 
INDEMNIFICATION AND LEGAL PROCEEDINGS

 
16.1 
Indemnification.   Each Party hereto agrees to indemnify and save the other
Party, their respective affiliates and their respective directors, officers,
employees and agents (collectively, the “Indemnified Parties” and, individually,
as an “Indemnified Party”) harmless from and against any and all losses, claims,
actions, suits, proceedings, damages, liabilities or expenses of whatsoever
nature or kind, including any investigation expenses incurred by any Indemnified
Party, to which an Indemnified Party may become subject by reason of the terms
and conditions of this Agreement.  This indemnity will not apply in respect of
an Indemnified Party in the event and to the extent that a court of competent
jurisdiction in a final judgment shall determine that the Indemnified Party was
grossly negligent or guilty of willful misconduct.  The Parties hereto agree to
waive any right they might have of first requiring the Indemnified Party to
proceed against or enforce any other right, power, remedy, security or claim
payment from any other person before claiming this indemnity.  In case any
action is brought against an Indemnified Party in respect of which indemnity may
be sought against any Party hereto, the Indemnified Party will give the affected
Party prompt written notice of any such action of which the Indemnified Party
has knowledge and the affected Party will undertake the investigation and
defense thereof on behalf of the Indemnified Party, including the prompt
employment of counsel acceptable to the Indemnified Parties affected and the
payment of all expenses.  Failure by the Indemnified Party to so notify shall
not relieve the affected Party of its obligation of indemnification hereunder
unless (and only to the extent that) such failure results in a forfeiture by the
affected Party of any substantive rights or defenses.  No admission of liability
and no settlement of any action shall be made without the affected Party’s
consent and the consent of the Indemnified Parties affected, such consent not to
be unreasonable withheld.  Notwithstanding that the affected Party will
undertake the investigation and defense of any action, an Indemnified Party will
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel will be at the
expense of the Indemnified Party unless:

 
(a)           employment of such counsel has been authorized by the affected
Party;
 
 
(b)
the affected Party has not assumed the defense of the action within a reasonable
period of time after receiving notice of the action;

 
 
(c)
the named parties to any such action include that the affected Party and the
Indemnified Party shall have been advised by counsel that there may be a
conflict of interest between the affected Party and the Indemnified Party; or

 
 
(d)
there are one or more legal defenses available to the Indemnified Party which
are different from or in addition to those available to the affected Party.

 
    If for any reason other than the gross negligence or bad faith of the
Indemnified Parties (or any of them) being the primary cause of the loss claim,
damage, liability, cost or expense, the foregoing indemnification is unavailable
to the Indemnified Parties (or any of them)  or insufficient to hold them
harmless, the affected Party shall contribute to the amount paid or payable by
the Indemnified Parties as a result of any and all such losses, claim, damages
or liabilities in such proportion as is appropriate to reflect not only the
relative benefits received by the affected Party on the one hand and the
Indemnified Parties on the other, but also the relative fault of the Parties and
other equitable considerations which may be relevant.  Notwithstanding the
foregoing, the affected Party shall in any event contribute to the amount paid
or payable by the Indemnified Parties as a result of the loss, claim, damage,
liability, cost or expense (other than a loss, claim, damage, liability, cost or
expenses, the primary cause of which is the gross negligence or bad faith of the
Indemnified Parties or any of them), any excess of such amount over the amount
of the fees actually received by the Indemnified Parties hereunder.
 
16.2 
Legal proceedings.   The Parties hereto agrees that if:

 
 
(a)
any legal proceedings shall be brought against either of them by any
governmental commission or regulatory authority or any stock exchange; or

 
 
(b)
an entity having regulatory authority, either domestic or foreign, shall
investigate either of them;

 
and personnel of either Party shall be required to testify in connection
therewith or shall be required to respond to procedures designed to discover
information regarding the terms and conditions of this Agreement, such Party
shall have the right to employ its own counsel in connection therewith and the
affected Party will pay to such Party a per diem amount for their services based
on its normal hourly or daily rate together with such disbursements and
reasonable out-of-pocket expenses as may be incurred in connection therewith,
including fees and disbursements of counsel incurred in connection with such
testimony or participation.
 
 
Article 17
 
NOTICE

 
17.1 
Notice.   Each notice, demand or other communication required or permitted to be
given under this Agreement shall be in writing and shall be sent by prepaid
registered mail deposited in a post office addressed to the Party entitled to
receive the same, or delivered to such Party, at the address for such Party
specified above.  The date of receipt of such notice, demand or other
communication shall be the date of delivery thereof if delivered or, if given by
registered mail as aforesaid, shall be deemed conclusively to be the third
calendar day after the same shall have been so mailed, except in the case of
interruption of postal services for any reason whatsoever, in which case the
date of receipt shall be the date on which the notice, demand or other
communication is actually received by the addressee.

 
17.2 
Change of Address.   Either Party may at any time and from time to time notify
the other Parties in writing of a change of address and the new address to which
notice shall be given to it thereafter until further change.

 
 
Article 18
 
GENERAL PROVISIONS

 
18.1 
Entire agreement.   This Agreement constitutes the entire agreement to date
between the Parties hereto and supersedes every previous agreement,
communication, expectation, negotiation, representation or understanding,
whether oral or written, express or implied, statutory or otherwise, between the
Parties hereto with respect to the subject matter of this Agreement.

 
18.2 
Enurement.   This Agreement will enure to the benefit of and will be binding
upon the Parties hereto and their respective heirs, executors, administrators
and permitted assigns.

 
18.3 
Time of the essence.   Time will be of the essence of this Agreement.

 
18.4 
Applicable law.   The situs of this Agreement is Tucson, Arizona, USA, and for
all purposes this Agreement will be governed exclusively by and construed and
enforced in accordance with the laws and state or federal Courts prevailing in
the State of Arizona.

 
18.5 
Further assurances.   The Parties hereto hereby, jointly and severally, covenant
and agree to forthwith, upon request, execute and deliver, or cause to be
executed and delivered, such further and other deeds, documents, assurances and
instructions as may be required by the Parties hereto or their respective
counsel in order to carry out the true nature and intent of this Agreement.

 
18.6 
Currency.   Unless otherwise stipulated, all payments required to be made
pursuant to the provisions of this Agreement and all money amount references
contained herein are in lawful currency of the United States.

 
18.7 
Severability and construction.   Each Article, section, paragraph, term and
provision of this Agreement, and any portion thereof, shall be considered
severable, and if, for any reason, any portion of this Agreement is determined
to be invalid, contrary to or in conflict with any applicable present or future
law, rule or regulation in a final unappealable ruling issued by any court,
agency or tribunal with valid jurisdiction in a proceeding to any of the Parties
hereto is a party, that ruling shall not impair the operation of, or have any
other effect upon, such other portions of this Agreement as may remain otherwise
intelligible (all of which shall remain binding on the Parties and continue to
be given full force and agreement as of the date upon which the ruling becomes
final).

 
18.8 
Captions.   The captions, section numbers and Article numbers appearing in this
Agreement are inserted for convenience of reference only and shall in no way
define, limit, construe or describe the scope or intent of this Agreement nor in
any way affect this Agreement.

 
18.9 
Counterparts.   This Agreement may be signed by the Parties hereto in as many
counterparts as may be necessary and, if required, by facsimile, each of which
so signed being deemed to be an original, and such counterparts together shall
constitute one and the same instrument and notwithstanding the date of execution
will be deemed to bear the Effective Date as set forth on the front page of this
Agreement.

 
18.10 
No partnership or agency.   The Parties hereto have not created a partnership
and nothing contained in this Agreement shall in any manner whatsoever
constitute any Party the partner, agent or legal representative of any other
Party, nor create any fiduciary relationship between them for any purpose
whatsoever.  No Party shall have any authority to act for, or to assume any
obligations or responsibility on behalf of, any other party except as may be,
from time to time, agreed upon in writing between the Parties or as otherwise
expressly provided.

 
18.11 
Consents and waivers.   No consent or waiver expressed or implied by either
Party hereto in respect of any breach or default by any other Party in the
performance by such other of its obligations hereunder shall:

 
 
(a)
be valid unless it is in writing and stated to be a consent or waiver pursuant
to this section;

 
 
(b)
be relied upon as a consent to or waiver of any other breach or default of the
same or any other obligation;

 
 
(c)
constitute a general waiver under this Agreement; or

 
 
(d)
eliminate or modify the need for a specific consent or waiver pursuant to this
section in any other or subsequent instance.

 
 
IN WITNESS WHEREOF each of the Parties hereto have executed this agreement
through their duly authorized signatories effective as of the Effective Date as
set forth in the front page of this Agreement.
 
 
PACIFIC COPPER CHILE LIMITADA
 
 
 
Authorized Signatory
 
 
GARESTE LIMITADA
 
 
____________________________________
Authorized Signatory

--  San Enrique Mineral Property Acquisition Agreement  --
--  Pacific Copper --
 
 

--------------------------------------------------------------------------------

 

Schedule A
 
 
 
This is Schedule “A” to that certain Mineral Property Acquisition Agreement
among Gareste Limitada and Pacific Copper Chile Limitada.
 
 
Property
 
The following represents a general description of the various Property interests
for which a more particular description follows:
 
 
(a)
the San Enrique property located in Atacama Region III,, Chile and comprising
approximately 100 hectares.;

 
 
 
[LEGAL DESRIPTIONS TO FOLLOW]
 
__________
 
End of Mineral Property Acquisition Agreement
__________

--  San Enrique Mineral Property Acquisition Agreement  --
--  Pacific Copper --
 
 

--------------------------------------------------------------------------------

 
